Case: 16-20314   Document: 00514240479     Page: 1   Date Filed: 11/16/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                 No. 16-20314                              FILED
                                                                   November 16, 2017

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,                              Lyle W. Cayce
                                                                           Clerk
             Plaintiff - Appellant

v.

BDO USA, L.L.P.,

             Defendant - Appellee




                Appeal from the United States District Court
                     for the Southern District of Texas


Before STEWART, Chief Judge, and KING and DENNIS, Circuit Judges.
CARL E. STEWART, Chief Judge:
      IT IS ORDERED that our prior panel opinion, EEOC v. BDO USA,
L.L.P., 856 F.3d 356 (5th Cir. 2017), is WITHDRAWN, and the following
opinion is SUBSTITUTED therefor.
      During the course of an employment discrimination investigation, the
Equal Employment Opportunity Commission (“EEOC”) brought a subpoena
enforcement action against BDO USA, L.L.P. (“BDO”) in federal district court.
The EEOC sought production of information relating to the investigation and
asserted that BDO’s privilege log failed to establish that the attorney-client
privilege protected the company’s withheld documents. The district court held
    Case: 16-20314     Document: 00514240479   Page: 2   Date Filed: 11/16/2017



                                No. 16-20314
that the log was sufficient and also granted BDO’s request for a protective
order. For the reasons that follow, we VACATE and REMAND.
                             I. BACKGROUND
      BDO, a financial and consulting services firm, hired Hang Bower as a
Human Resources (“HR”) Manager in 2007.           Bower, an Asian-American
female, was eventually promoted to Chief Human Resources Officer, the
company’s highest-ranking HR position. While at BDO, Bower was responsible
for investigating discrimination complaints and communicated with both in-
house and outside counsel. Bower resigned from her employment with BDO
on January 15, 2014.
      On July 9, 2014, Bower filed a charge with the EEOC, alleging that BDO
violated Title VII and the Equal Pay Act by subjecting her and other female
employees to gender discrimination, retaliation, and a hostile work
environment. Bower claimed, inter alia, that: (1) as a result of her efforts to
assure compliance with company policies, BDO removed her from leadership
meetings, decreased her job responsibilities, reprimanded her, and ordered her
to stop investigating certain employees; (2) in retaliation for her “expressed
determination” to investigate male managers and a male partner, she was
stripped of her investigatory authority and removed from the Chief
Compliance Officer position; (3) top corporate management shielded a male
manager accused of discrimination and blocked an appropriate investigation;
(4) BDO fired or constructively discharged female employees who complained
about mistreatment; and (5) BDO discriminated against non-white employees.
On August 18, 2014, BDO filed a position statement in response to Bower’s
charge, providing additional information, denying the allegations, and arguing
that the charge should be dismissed for lack of probable cause.


                                      2
    Case: 16-20314    Document: 00514240479     Page: 3   Date Filed: 11/16/2017



                                 No. 16-20314
      Between October 2014 and June 2015, the EEOC issued three Requests
for Information (“RFIs”) to BDO, seeking details related to the individual and
class-wide claims in Bower’s charge. In December 2014, BDO filed another
position statement that outlined BDO’s investigation policy and rejected
Bower’s allegations that the company blocked her attempts to investigate
discrimination claims. BDO, however, objected to providing other information
it believed was “far beyond the scope of Bower’s individual charge.” BDO also
alleged that the EEOC was eliciting—and Bower was revealing—attorney-
client privileged communications between Bower and BDO’s in-house and
outside counsel. In June 2015, BDO stated that it could not provide any
additional information until the matter was “transferred to a new investigator
who ha[d] not been tainted by reviewing, or eliciting, privileged information.”
      On July 14, 2015, the EEOC issued a subpoena to BDO, seeking
documents and information relating to the investigation. In response, BDO
provided some, but not all, of the requested information and created a privilege
log cataloging withheld documents as to which it asserted attorney-client
privilege. The 278 entries in the log’s final version referenced “confidential”
emails, memoranda, and other documents, and included communications
between (1) Bower and in-house and outside counsel, (2) other BDO employees
and in-house and outside counsel, (3) non-attorney employees with counsel
courtesy copied, and (4) non-attorney employees regarding legal advice (but not
involving any attorneys).
      On December 10, 2015, the EEOC filed a subpoena enforcement action
in federal district court. According to the EEOC, BDO’s refusal to comply with
the subpoena had “delayed and hampered the investigation,” and the privilege
log BDO submitted contained various deficiencies: certain entries “lack[ed]
sufficient detail and specificity,” were “simply incomplete,” and/or appeared to
                                       3
    Case: 16-20314    Document: 00514240479     Page: 4   Date Filed: 11/16/2017



                                 No. 16-20314
reference communications that were not exchanged with or copied to an
attorney, or that appeared only to courtesy copy counsel. On February 4, 2016,
BDO filed its response, which included a request for a protective order
enjoining the EEOC from questioning Bower and BDO employees regarding
their conversations with BDO’s counsel, and requiring the EEOC to return or
destroy evidence of witness interviews and other documents that memorialized
the privileged conversations.
      On February 9, 2016, the magistrate judge presided over the show cause
hearing.   She rejected the EEOC’s contention that communications BDO
claimed were privileged were not protected and stated that the EEOC had not
“made a sufficient showing” that the privilege log reflected “an improperly
claimed privilege.” Ultimately, the magistrate judge denied the EEOC’s
request to enforce the subpoena and for an in camera review of the documents,
explaining: “I am not going to look through 278 documents. I decline to do that.
The privilege log seems adequate.” The magistrate judge also granted BDO
the protective relief it requested, stating that it was “not Ms. Bower’s job to
decide what’s attorney-client [privilege]” and that “anything that comes out of
[BDO’s] lawyer’s mouth is legal advice.”
      The EEOC filed objections to the magistrate judge’s order in the district
court, arguing that the decision was based “on incorrect interpretations of the
facts and the applicable law.” The EEOC appended to its objections Bower’s
declaration, which stated, inter alia, that many of the communications she
exchanged with BDO’s counsel were for the purpose of seeking or imparting
business, not legal, advice regarding officer investigations and how to carry out
her HR duties. Similarly, Bower maintained that emails exchanged between her
and other non-attorneys pertaining to these investigations were made for the
primary purpose of conveying business directives or factual information. Bower
                                       4
     Case: 16-20314          Document: 00514240479            Page: 5      Date Filed: 11/16/2017



                                           No. 16-20314
further claimed that, in order to protect communications from disclosure in future
legal proceedings, BDO required her to forward to or courtesy copy in-house
counsel on virtually all communications pertaining to employee investigations
and to include in HR-related emails a false designation that the communication
was prepared “at the request of legal counsel.”1
        BDO filed an opposition to the EEOC’s objections, arguing that they
should be overruled and that the district court did not have discretion to
consider Bower’s declaration. On March 21, 2016, the district court summarily
affirmed the magistrate judge’s order. The EEOC timely appealed, seeking
that (1) the question of whether the attorney-client privilege is available to the
withheld documents on BDO’s privilege log be remanded to the district court
and (2) the protective order be reversed and remanded.
                                       II. DISCUSSION
                                       A. Privilege Log
        We begin with the question of whether the district court erred when it
accepted BDO’s claim of attorney-client privilege based on the privilege log.
                                      1. Legal Standards
        “The application of the attorney-client privilege is a ‘question of fact, to
be determined in the light of the purpose of the privilege and guided by judicial
precedents.’” In re Auclair, 961 F.2d 65, 68 (5th Cir. 1992) (quoting Hodges,
Grant & Kaufmann v. United States, 768 F.2d 719, 721 (5th Cir. 1985)); see
also Upjohn Co. v. United States, 449 U.S. 383, 396 (1981). “The clearly


        1 BDO argues that the district court did not have discretion to consider Bower’s declaration
because the EEOC did not submit the declaration to the magistrate judge. However, the subpoena
was a dispositive matter triggering Federal Rule of Civil Procedure 72(b) and the district court’s right
to receive further evidence. See EEOC v. Schwan’s Home Serv., 707 F. Supp. 2d 980, 987 (D. Minn.
2010) (holding that “an application to enforce an administrative subpoena . . . where there is no
pending underlying action before the [c]ourt, is generally a dispositive matter”); see also NLRB v.
Frazier, 966 F.2d 812, 817–18 (3d Cir. 1992).
                                                   5
    Case: 16-20314     Document: 00514240479      Page: 6   Date Filed: 11/16/2017



                                  No. 16-20314
erroneous standard of review applies to the district court’s factual findings.”
King v. Univ. Healthcare Sys., L.C., 645 F.3d 713, 721 (5th Cir. 2011) (quoting
United States v. Neal, 27 F.3d 1035, 1048 (5th Cir. 1994)). We review de novo
the district court’s application of the controlling legal standards. See id.; In re
Avental, S.A., 343 F.3d 311, 318 (5th Cir. 2003).
      “The attorney-client privilege limits the normally broad disclosure
requirements of Federal Rule of Civil Procedure 26 . . . .” SmithKline Beecham
Corp. v. Apotex Corp., 232 F.R.D. 467, 472 (E.D. Pa. 2005). For a
communication to be protected under the privilege, the proponent “must prove:
(1) that he made a confidential communication; (2) to a lawyer or his
subordinate; (3) for the primary purpose of securing either a legal opinion or
legal services, or assistance in some legal proceeding.”        United States v.
Robinson, 121 F.3d 971, 974 (5th Cir. 1997). Determining the applicability of
the privilege is a “highly fact-specific” inquiry, and the party asserting the
privilege bears the burden of proof. Stoffels v. SBC Commc’ns, Inc., 263 F.R.D.
406, 411 (W.D. Tex. 2009) (citing United States v. Kelly, 569 F.2d 928, 938 (5th
Cir. 1978)); see also Hodges, 768 F.2d at 721. “Once the privilege has been
established, the burden shifts to the other party to prove any applicable
exceptions.” Perkins v. Gregg Cty., 891 F. Supp. 361, 363 (E.D. Tex. 1995)
(citation omitted). Ambiguities as to whether the elements of a privilege claim
have been met are construed against the proponent. See Scholtisek v. Eldre
Corp., 441 F. Supp. 2d 459, 462–63 (W.D.N.Y. 2006) (listing cases).
Because the attorney-client privilege “has the effect of withholding relevant
information from the fact-finder,” it is interpreted narrowly so as to “appl[y]
only where necessary to achieve its purpose.” Robinson, 121 F.3d at 974
(quoting Fisher v. United States, 425 U.S. 391, 403 (1976)). In keeping with
this well-settled principle and the broad investigatory and subpoena authority
                                        6
     Case: 16-20314        Document: 00514240479           Page: 7     Date Filed: 11/16/2017



                                        No. 16-20314
given to agencies, courts have indicated that the privilege should be granted
cautiously where administrative investigations are involved. See F.T.C. v.
TRW, Inc., 628 F.2d 207, 211 (D.C. Cir. 1980) (citing Okla. Press Publ. Co. v.
Walling, 327 U.S. 186, 213 (1946)); see also Cavallaro v. United States, 284
F.3d 236, 245–46 (1st Cir. 2002) (“We note, but do not rely on, the doctrine of
construing the privilege narrowly, which has particular force in the context of
IRS investigations given the ‘congressional policy choice in favor of disclosure
of all information relevant to a legitimate IRS inquiry.’”) (quoting United States
v. Arthur Young & Co., 465 U.S. 805, 816 (1984)) (emphasis in original). 2
                                         2. Analysis
       The EEOC argues that the district court erred when it concluded that all
communications between a corporation’s employees and its counsel are per se
privileged and inverted the burden of proof, requiring that the EEOC prove
that BDO improperly asserted the attorney-client privilege as to its withheld
documents. See Hodges, 768 F.2d at 721. Although the magistrate judge did
not explicitly address the burden of proof issue, she did, for example, state to
the EEOC: “You haven’t made a sufficient showing that that’s an improperly
claimed privilege when Counsel is . . . copied on a lot of these—on all these
documents.”
       These pronouncements plainly run afoul of well-settled attorney-client
privilege principles. There is no presumption that a company’s communications
with counsel are privileged. See TVT Records v. Island Def Jam Music Grp., 214
F.R.D. 143, 148 (S.D.N.Y. 2003); see also NLRB v. Interbake Foods, LLC, 637 F.3d
492, 502 (4th Cir. 2011) (“[I]t is true…that the attorney-client privilege does not


       2 We are aware of the U.S. Supreme Court’s recent decision in McLane Corp. v. EEOC, No. 15-

1248, 2017 WL 1199454 (S. Ct. Apr. 3, 2017). That case, while informative, has no bearing on the
ultimate disposition of this case.
                                                7
    Case: 16-20314     Document: 00514240479       Page: 8   Date Filed: 11/16/2017



                                   No. 16-20314
apply simply because documents were sent to an attorney”). Indeed, more is
required. To begin, “[i]t is vital to a claim of [attorney-client] privilege that the
communication have been made and maintained in confidence.” Robinson, 121
F.3d at 976 (quoting United States v. Pipkins, 528 F.2d 559, 563 (5th Cir. 1976)).
“[A] confidential communication between client and counsel is privileged only
if it is generated for the purpose of obtaining or providing legal assistance . . .
.” In re Cty. of Erie, 473 F.3d 413, 419 (2d Cir. 2007). Additionally,
“communications by a corporation with its attorney, who at the time is acting
solely in his capacity as a business advisor, [are not] privileged,” Great Plains
Mut. Ins. Co. v. Mut. Reinsurance Bureau, 150 F.R.D. 193, 197 (D. Kan. 1993),
nor are documents sent from one corporate officer to another merely because a
copy is also sent to counsel, Freeport-McMoran Sulphur, LLC v. Mike Mullen
Energy Equip. Res., Inc., No. 03-1496, 2004 WL 1299042, at *25 (E.D. La. June
4, 2004).
      For these reasons, courts have stated that simply describing a lawyer’s
advice as “legal,” without more, is conclusory and insufficient to carry out the
proponent’s burden of establishing attorney-client privilege. See United States v.
Chen, 99 F.3d 1495, 1502 (9th Cir. 1996) (“Calling the lawyer’s advice ‘legal’ or
‘business’ advice does not help in reaching a conclusion; it is the conclusion.”). In
Exxon Mobil Corp. v. Hill, this circuit explained that where there is a mixed
discussion of business and legal advice, courts should consider the “context…key,”
ultimately seeking to glean the “manifest purpose” of the communication. 751
F.3d 379, 382 (5th Cir. 2014).
      Given the “broad” and “considerable discretion” district courts have in
discovery matters, we will not analyze the privilege logs in the first instance.
See Winfun v. Daimler Chrysler Corp., 255 F. App’x 772, 774 (5th Cir. 2007)
(quoting Sierra Club, Lone Star Chapter v. Cedar Point Oil Co., Inc., 73 F.3d
8
     Case: 16-20314         Document: 00514240479           Page: 9      Date Filed: 11/16/2017



                                         No. 16-20314
546, 569 (5th Cir. 1996)). Nevertheless, the error below counsels us to reiterate
that although Rule 26 “does not attempt to define for each case what
information must be provided,” 3 1993 Advisory Comm. Notes to Fed. R. Civ. P.
26 ¶ 33, a privilege log’s description of each document and its contents must
provide sufficient information to permit courts and other parties to “test[] the
merits of” the privilege claim. United States v. El Paso Co., 682 F.2d 530, 541
(5th Cir. 1982); Interbake Foods, LLC, 637 F.3d at 502 (“When a party relies
on a privilege log to assert these privileges, the log must ‘as to each document
... set[ ] forth specific facts that, if credited, would suffice to establish each
element of the privilege or immunity that is claimed.’”) (quoting Bowne, Inc. v.
AmBase Corp., 150 F.R.D. 465, 474 (S.D.N.Y. 1993)). Continual failure to
adhere to Rule 26’s prescription may result in waiver of the privilege where a
court finds that the failure results from unjustified delay, inexcusable conduct,
or bad faith. See United States v. Philip Morris Inc., 347 F.3d 951, 954 (D.C.
Cir. 2003).
                                        3. Conclusion
       Based      on    the    foregoing,      by    adopting      the    magistrate       judge’s
recommendation, the district court erred when inverting the burden of proof,
requiring that the EEOC prove that BDO improperly asserted the attorney-
client privilege as to its withheld documents, and concluding that all
communications between a corporation’s employees and its counsel are per se
privileged. Accordingly, we vacate the district court’s judgment and remand for




        3 Rule 26 provides that a party claiming the privilege shall describe the nature of withheld

documents and communications “in a manner that, without revealing information itself privileged or
protected, will enable other parties to assess the applicability of the privilege.” Fed. R. Civ. P.
26(b)(5)(A)(ii).
                                                 9
    Case: 16-20314          Document: 00514240479            Page: 10      Date Filed: 11/16/2017



                                          No. 16-20314
a determination applying the correct attorney-client privilege principles and
legal standards. 4
                                    B. Protective Order
           We turn next to the question of whether the district court applied the
 correct legal standard when it granted BDO’s request for a protective order.
                                      1. Legal Standard
       “[T]his court reviews discovery orders for abuse of discretion . . . .”
Crosswhite v. Lexington Ins. Co., 321 F. App’x 365, 367 (5th Cir. 2009); see also
Sanders v. Shell Oil Co., 678 F.2d 614, 618 (5th Cir. 1982) (reviewing protective
order under abuse of discretion standard); McLeod, Alexander, Powel & Apffel,
P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990) (analyzing the district
court’s adoption of the magistrate’s judge’s denial of a protective order for
abuse of discretion). However, whether the district court used the correct legal
standard in determining whether to issue a protective order is reviewed de
novo. See In re Avantel, S.A., 343 F.3d 311, 318 (5th Cir. 2003) (a court
“review[s] the application of the controlling law de novo” in an attorney-client
privilege case).
       A “court may, for good cause, issue an order to protect a party or person
from annoyance, embarrassment, oppression, or undue burden or expense.”
Fed. R. Civ. P. 26(c)(1). The movant bears the burden of showing that a



       4  Given the serious nature of Bower’s allegations through her affidavit and the lack of a
countering affidavit from the party claiming privilege, we note that in camera review will likely be
necessary. See, e.g., United States v. Zolin, 491 U.S. 554, 569 (1989) (“[T]his Court has approved the
practice of requiring parties who seek to avoid disclosure of documents to make the documents
available for in camera inspection ... and the practice is well established in the federal courts.”)
(citations omitted); CHARLES ALAN WRIGHT & KENNETH W. GRAHAM, JR., FEDERAL PRACTICE &
PROCEDURE § 5507 p. 573 (1986) (stating that courts widely use in camera inspections of privileged
information to “determin[e] the preliminary facts of the privilege and its exceptions”). We acknowledge
that the amount of documents in this case—278—does not present an unduly burdensome task for
review.
                                                 10
   Case: 16-20314     Document: 00514240479      Page: 11   Date Filed: 11/16/2017



                                  No. 16-20314
protective order is necessary, “which contemplates a particular and specific
demonstration of fact as distinguished from stereotyped and conclusory
statements.” In re Terra Int’l, 134 F.3d 302, 306 (5th Cir. 1998) (quoting United
States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir. 1978)). “A trial court enjoys
wide discretion in determining the scope and effect of discovery,” and it is
therefore “unusual to find an abuse of discretion in discovery matters.”
Sanders, 678 F.2d at 618.
                                  2. Analysis
      After considering the parties’ arguments, the magistrate judge concluded
that the EEOC had communicated with witnesses and obtained information
about their discussions with BDO attorneys. Based on these findings, she
ordered the EEOC to: (1) refrain from communicating with Bower or other
BDO employees about conversations with BDO’s counsel; (2) disclose
employees’ names, dates of disclosure, and the substance of their conversations
with BDO’s counsel; (3) produce notes of each of these conversations, redacting
the EEOC’s work product; (4) return to BDO any documents containing
privileged communications; and (5) destroy any notes or documents that were
created as a result of reviewing the documents. The EEOC argues that the
magistrate judge’s decision to grant the protective order was grounded in the
same legal error as the order denying the EEOC’s application for subpoena
enforcement—an “overly broad” legal standard that “wrongly swe[pt] under
the umbrella of non-disclosure all communications involving an attorney.”
      We agree that the trial court appears to have applied an incorrect legal
standard. During the show cause hearing, the magistrate judge on several
occasions articulated an overly broad definition of attorney-client privilege.
For example, during a colloquy with the EEOC regarding the protective order,
the magistrate judge stated, “Frankly, anything that comes out of that lawyer’s
                                       11
   Case: 16-20314    Document: 00514240479      Page: 12   Date Filed: 11/16/2017



                                 No. 16-20314
mouth is legal advice,” explained that her position was that “anything that’s
communicated from or to [c]ounsel is privileged and [Bower] cannot discuss
that in any manner,” and said to counsel, “I’m telling you that if it’s
communications from or to an attorney, it’s privileged.” The magistrate judge
also approved BDO’s contention that “the default position should be that if the
conversation is with an attorney, a lawyer who has an ethical responsibility,
should not invade that privilege” and rejected the EEOC’s assertion that “it’s
not legal advice when [Bower is] being told to do things that are not ethical,
that are not within the bounds of her position.” These statements support the
EEOC’s claim that the magistrate judge granted and determined the scope of
the protective order based on an erroneous interpretation of the law.
      We do not, however, hold that a protective order is unwarranted, and we
leave the decision whether to grant such an order to the trial court.
                                3. Conclusion
      Because the magistrate judge’s incorrect application of the legal
standard may have affected both her analysis of the allegedly disclosed
communications and the breadth of the protections she imposed in her order,
we remand so that BDO’s request for protection may be considered under the
proper legal standard for determining privilege.
                             III. CONCLUSION
      For the foregoing reasons, we VACATE the district court’s judgment and
REMAND for a determination consistent with this opinion.




                                      12